NO. 12-22-00085-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

MIRANDA WEST,                                          §       APPEAL FROM THE
APPELLANT

V.                                                     §       CRIMINAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       JEFFERSON COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Miranda West appeals her conviction for aggravated assault. Appellant’s counsel filed a
brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant filed a pro se
response. We affirm.


                                               BACKGROUND
       Appellant was charged by indictment with aggravated assault by intentionally,
knowingly, and recklessly causing bodily injury to a person by the use of a deadly weapon,
namely, a knife, that in the manner of its use and intended use was capable of causing serious
bodily injury and death, by stabbing that person with a knife, a second degree felony. 1 Appellant
pleaded “guilty” to the charged offense. Appellant and her counsel signed various documents in
connection with her guilty plea, including (1) an agreed punishment recommendation that stated
Appellant’s punishment would not exceed a cap of seven years of imprisonment, and (2) a
document entitled “Written Plea Admonishments” which included a “Stipulation, Waivers &
Judicial Admission” in which Appellant stipulated, and judicially confessed, that each and every

       1
           TEX. PENAL CODE ANN. § 22.02 (a) (2), (b) (West Supp. 2022).
allegation contained in the indictment was true and correct and constituted the evidence in the
case. At the hearing, Appellant pleaded “guilty” to the charged offense. The trial court accepted
Appellant’s plea, found the evidence sufficient to substantiate Appellant’s guilty plea, deferred
further proceedings without entering an adjudication of guilt, and ordered that Appellant be
placed on deferred adjudication community supervision for ten years.
        Later, the State filed a motion to revoke deferred adjudication community supervision,
alleging that Appellant violated the terms of her community supervision including the allegations
in paragraphs (1) failing to report to the community supervision and corrections department for
the months of June, July, August, and September 2021, and (4) a urine sample provided by
Appellant on June 2021 tested positive for cocaine. At the hearing on the State’s motion to
revoke, Appellant pleaded “true” to the allegations in paragraphs (1) and (4) of the State’s
motion. After the hearing, the trial court found all the allegations contained in paragraphs (1)
and (4) of the State’s motion to be “true,” granted the State’s motion, revoked Appellant’s
community supervision, adjudged Appellant “guilty” of aggravated assault, and assessed her
punishment at seven years of imprisonment. 2 The trial court also found that Appellant used a
deadly weapon, namely, a knife, during the commission of a felony offense or during immediate
flight therefrom or was a party to the offense and knew that a deadly weapon would be used or
exhibited. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. 3

        2
           An individual adjudged guilty of a second degree felony shall be punished by imprisonment for any term
of not more than twenty years or less than two years, and a fine not to exceed $10,000.00. TEX. PENAL CODE ANN. §
12.33 (West 2019).
        3
          In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of her right to file a pro se response,


                                                        2
         Appellant filed a pro se response, stating that she believed she was unjustly sentenced to
the full “cap” of seven years when her community supervision violations were “only [two], a
dirty [urinary analysis] and one no show.” Further, she alleged that her court appointed counsel
told her that she would be agreeing to “one thing and it turned out to be another.” We have
reviewed the record for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403,
407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits. Having done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is hereby granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P.
43.2.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise her of her right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 22 S.W.3d at 411 n.35. Should
Appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, she
must either retain an attorney to file a petition for discretionary review or she must file a pro se
petition for discretionary review. See In re Schulman, 22 S.W.3d at 408 n. 22. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion, or if a
motion for rehearing is filed, the date that the last timely motion for rehearing is overruled by
this Court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with
the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 22 S.W.3d at 408 n. 22.
Opinion delivered November 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                             (DO NOT PUBLISH)

and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014).




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 17, 2022


                                         NO. 12-22-00085-CR


                                        MIRANDA WEST,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                              Appeal from the Criminal District Court
                         of Jefferson County, Texas (Tr.Ct.No. 20-33811)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.